Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electrostatic discharge (ESD) protection device, the ESD protection device comprising: each of the ESD cells comprises:  a plurality of clamp circuits electrically connected to the second voltage rail; a plurality of ballast resistors connected between the first voltage rail and the clamp circuits, wherein at least some of the ballast resistors are electrically connected to a third voltage rail;  a driver circuit connected between the second and third voltage rails and configured to generate a driver signal; and an output stage configured to generate an output signal in response to the driver signal as recited in claim 1.
An electrostatic discharge (ESD) protection device, the ESD protection  device comprising: each of the ESD cells comprises: a plurality of clamp circuits electrically connected to the second  voltage rail; a plurality of ballast resistors connected between the first voltage rail and the clamp circuits, wherein at least some of the ballast resistors are electrically connected to a third voltage rail via another set of resistors; a driver circuit connected between the second and third voltage rails and configured to generate a driver signal, wherein the driver circuit comprises a gate driver connected between the second voltage rail and the third voltage rail and a gate driver protection circuit configured to protect the gate driver; and an output stage configured to generate an output signal in response to the driver signal as recited in claim 19.
 An electrostatic discharge (ESD) protection device, the ESD protection device comprising: each of the ESD cells comprises: a plurality of grounded gate NMOS transistors (GGNmosts) electrically connected to the second voltage rail and a third voltage rail; a driver circuit connected between the second and third voltage rails and configured to generate a driver signal; and an output stage configured to generate an output signal in response to the driver signal as recited in claim 20.
Claims 2-18 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Lai et al  (USPN 9,545,041) discloses an electrostatic discharge (ESD) protection device (see figure 11) , the ESD protection device comprising: 
 a first voltage rail (760)  electrically connected to a first node; 
a second voltage rail (770)  electrically connected to a second node; and 
a plurality of ESD cells (1104) connected between the first and second voltage rails and configured to shunt current in response to an ESD pulse received between the first and second nodes. However, Lai does not disclose the aforementioned claimed limitations of claims 1, 19, and 20.
Hauptmann et al  (USPN 6635930) discloses an electrostatic discharge (ESD) protection device (see figure 1) , the ESD protection device comprising: 
 a first voltage rail (a voltage pad 2)  electrically connected to a first node; 
a second voltage rail (VSS)  electrically connected to a second node; and 
a plurality of ESD cells (T2-T5) connected between the first and second voltage rails and configured to shunt current in response to an ESD pulse received between the first and second nodes, and a plurality of ballast resistors (R5-R8)  connected between the first voltage rail and the clamp circuits. However, Hauptmann does not disclose the aforementioned claimed limitations of claims 1, 19, and 20.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836